         Case 17-07949           Doc 99     Filed 11/01/18 Entered 11/01/18 10:08:34              Desc Main
                                              Document     Page 1 of 5
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                   EASTERN DIVISION


In re:                                                      §         Case No. 17-07949
Nature's Choice Landscape Supply, Inc.                      §
                                                            §
                                                            §
                                    Debtors(s)              §

                                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                                            APPLICATIONS FOR COMPENSATION
                                              AND DEADLINE TO OBJECT (NFR)
           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Elizabeth C Berg, trustee
of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed final fee
applications, which are summarized in the attached Summary of Trustee’s Final Report and Applications for
Compensation.
            The complete Final Report and all applications for compensation are available for inspection at the Office
of the Clerk, at the following address:
                                Clerk of the Court
                                219 S. Dearborn Street
                                7th Floor
                                Chicago, IL 60604
            Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the objections
upon the trustee, any party whose application is being challenged and the United States Trustee. A hearing on the
fee applications and any objection to the Final Report will be held at:

             11:00 a.m. on Friday, November 30, 2018
             in Courtroom 240 of the Kane County Courthouse
             100 South Third Street, Geneva, Illinois 60134



  Date Mailed:       11/01/2018                          By :   /s/ Elizabeth C. Berg
                                                                Trustee
Elizabeth C Berg
P. O. Box 2399
Glen Ellyn, IL 60138-2399




UST Form 101-7-NFR (10/1/2010)(Page 1 )
           Case 17-07949             Doc 99     Filed 11/01/18 Entered 11/01/18 10:08:34            Desc Main
                                                  Document     Page 2 of 5

                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION



In re:
                                                                 §
Nature's Choice Landscape Supply, Inc.                           §        Case No. 17-07949
                                                                 §
                                                                 §
                                                                 §
                                          Debtors(s)             §

                                          SUMMARY OF TRUSTEE’S FINAL REPORT AND
                                              APPLICATION FOR COMPENSATION



         The Final Report shows receipts of                                           $                      25,900.00
         and approved disbursements of                                                $                      10,639.94
         leaving a balance on hand of:                                                $                      15,260.06


          Claims of secured creditors will be paid as follows:


                                                                           Allowed           Interim
   Claim                                                Claim             Amount of        Payments to       Proposed
    No.       Claimant                                 Asserted             Claim              Date          Payment
              Swift Capital                        $             0.00 $       9,000.00 $        9,000.00 $           0.00
00003         FORD MOTOR CREDIT                    $      8,533.40 $              0.00 $            0.00 $           0.00
00004         FORD MOTOR CREDIT                    $     34,834.34 $              0.00 $            0.00 $           0.00
00005A FORD MOTOR CREDIT                           $     17,152.64 $              0.00 $            0.00 $           0.00
00006         AmeriCredit Financial Services,      $             0.00 $           0.00 $            0.00 $           0.00
00013         Amalgamated BK                       $      2,166.35 $          1,500.00 $        1,500.00 $           0.00
000017        IL Dept Employ Security              $      9,156.56 $          9,156.56 $            0.00 $       3,276.24
Total to be paid to secured creditors                                                                    $       3,276.24
Remaining Balance                                                                                        $      11,983.82


          Applications for chapter 7 fees and administrative expenses have been filed as follows:




UST Form 101-7-NFR (10/1/2010)(Page 2 )
          Case 17-07949              Doc 99     Filed 11/01/18 Entered 11/01/18 10:08:34          Desc Main
                                                  Document     Page 3 of 5
                                                                                          Interim
                                                                                         Payments             Proposed
                             Reason/Applicant                        Total Requested      to Date             Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                          $        2,000.00 $               0.00 $       2,000.00
Trustee, Expenses: Elizabeth C. Berg, Trustee                      $          188.22 $               0.00 $        188.22
Attorney for Trustee, Fees: Baldi Berg, Ltd.                       $        4,000.00 $               0.00 $       4,000.00
Attorney for Trustee, Expenses: Baldi Berg, Ltd.                   $          813.10 $               0.00 $        813.10
Accountant for Trustee, Fees: Kutchins, Robbins & Diamond          $        4,000.50 $               0.00 $       4,000.50
Accountant for Trustee, Expenses: Kutchins, Robbins &              $            7.00 $               0.00 $          7.00
Other: IL Dept. of Revenue                                         $           35.00 $           35.00 $             0.00
Other: Office of the U.S. Trustee (ADMINISTRATIVE)                 $          975.00 $               0.00 $        975.00
Other: Illinois Department of Employment Security                  $            0.00 $               0.00 $          0.00

Total to be paid for chapter 7 administrative expenses                                                   $       11,983.82
Remaining Balance                                                                                        $               0.00

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                            NONE

      In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$38,289.86 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:



   Claim                                                Allowed Amount of     Interim Payments
    No.        Claimant                                       Claim                 to Date          Proposed Payment
00001-3B Department of Treasury-IRS                     $       33,319.11 $                0.00 $                    0.00
00014A         IL Dept of Revenue Bankruptcy Section $           1,711.83 $                0.00 $                    0.00
000017-A IL Dept Employ Security                        $        3,258.92 $                0.00 $                    0.00

Total to be paid to priority creditors                                                           $                   0.00

Remaining Balance                                                                                $                   0.00

       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $264,288.98 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 0.0 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-NFR (10/1/2010)(Page 3 )
          Case 17-07949              Doc 99   Filed 11/01/18 Entered 11/01/18 10:08:34               Desc Main
                                                Document     Page 4 of 5
                                                             Allowed
   Claim                                                    Amount of             Interim Payments       Proposed
    No.        Claimant                                       Claim                     to Date          Payment
00001-3        Department of Treasury-IRS              $            26,322.55 $                0.00 $               0.00
00002          American Express Centurion Bank c/o     $             1,027.96 $                0.00 $               0.00
00005          FORD MOTOR CREDIT COMPANY LLC           $                0.01 $                 0.00 $               0.00
00007          LECHNER & SONS, INC.                    $            32,009.28 $                0.00 $               0.00
00008          EMC Insurance Group, Inc.               $            13,245.89 $                0.00 $               0.00
00009          FIFTH THIRD BANK                        $             1,192.08 $                0.00 $               0.00
00010          FIFTH THIRD BANK                        $              372.85 $                 0.00 $               0.00
00011          Accountemps Robert Half Attn:Karen      $            22,117.52 $                0.00 $               0.00
00012          Amalgamated BK                          $             8,699.13 $                0.00 $               0.00
00014B         IL Dept of Revenue Bankruptcy Section $                 84.90 $                 0.00 $               0.00
00015-2        Leaf Capital Funding, LLC               $            13,414.27 $                0.00 $               0.00
00017-B        IL Dept Employ Security                 $               50.00 $                 0.00 $               0.00
000018A IL Dept Employ Security                        $               90.00 $                 0.00 $               0.00
0000019        Swift Capital                           $        134,301.31 $                   0.00 $               0.00
000020         Ground Effects Outdoor Living LLC       $            11,361.23 $                0.00 $               0.00

Total to be paid to timely general unsecured creditors                                               $              0.00

Remaining Balance                                                                                    $              0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:

                                                            NONE




UST Form 101-7-NFR (10/1/2010)(Page 4 )
          Case 17-07949              Doc 99   Filed 11/01/18 Entered 11/01/18 10:08:34     Desc Main
                                                Document     Page 5 of 5
                                                    Prepared By:   /s/ Elizabeth C. Berg
                                                                   Trustee
Elizabeth C Berg
P. O. Box 2399
Glen Ellyn, IL 60138-2399

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)(Page 5 )
